Charlton was chief engineer and in charge of the crew, with complete supervision. Responsibility of accomplishing the work was on him, and Blair was aware of what he was doing. The mere use by him of the automobile belonging to Blair is presumptive evidence of use by right of authority, particularly so when it was shown that he was using it in the interest of his employer. Toranto v. Hattaway, 219 Ala. 520, 122 So. 816; Mobile P. M. Co. v. Coleman, 26 Ala. App. 402, 161 So. 826; Id., 230 Ala. 432,161 So. 829; Ackerson v. Erwin M. Jennings Co.,107 Conn. 393, 140 A. 760, 56 A.L.R. 1127. Our guest statute being in derogation of the common law must be strictly construed, and the word "guest" there used connotes both social relationship and existence of a host — a pure courtesy. Under the circumstances and conditions here shown, the transportation of Greene was based upon a sufficient consideration to entitle him to the protection of a passenger. A cash consideration was unnecessary; that the transportation was for the mutual benefit of the parties is enough to take Greene out of the guest statute. Humphreys v. San Francisco Area Council, Cal.App.,129 P.2d 118; McCann v. Hoffman, 9 Cal. 2d 279, 70 P.2d 909; 4 Blashfield's Cyclopedia of Automobile Law and Practice, Perm. Ed., § 2292; Elliott v. Behner, 146 Kan. 827, 75 P.2d 1116; McGuire v. Armstrong, 268 Mich. 152, 255 N.W. 745; Ackerson v. Jennings  Co., supra; Hartman v. Orcutt, 139 Kan. 785,33 P.2d 133; Wittrock v. Newcom, 224 Iowa 925, 277 N.W. 286; Gage v. Chapin Motors, 115 Conn. 546, 162 A. 17; Kruy v. Smith,108 Conn. 628, 144 A. 304; Hart v. Hogan, 173 Wash. 598,24 P.2d 99; Smith v. Clute, 277 N.Y. 407, 14 N.E.2d 455; Thomas v. Currier Lbr. Co., 283 Mich. 134, 277 N.W. 857; Bree v. Lamb,120 Conn. 1, 178 A. 919; Forsling v. Mickelson, 66 S.D. 366,283 N.W. 169; Chumley v. Anderton, *Page 107 20 Tenn. App. 621, 103 S.W.2d 331; Dorn v. Village of North Olmstead, 133 Ohio St. 375, 14 N.E.2d 11. Greene and Charlton were not fellow servants. Charlton was Greene's superior, was directly responsible for operation of the automobile. He was the alter ego of Blair, and Greene had no control whatever. Indianapolis Traction  Terminal Co. v. Isgrig, 181 Ind. 211,104 N.E. 60; Propulonris v. Goebel Const. Co., 279 Mo. 358,213 S.W. 792; Louisville  N. R. Co. v. Lile, 154 Ala. 556,45 So 699; Boatwright v. Northeastern R. Co., 25 S.C. 128. The facts with respect to the propositions that Greene occupied the relation of a passenger and was not subject to the Workmen's Compensation Law were in no wise in dispute, but were established by testimony of witnesses for both plaintiff and defendants, and such facts were insisted upon by defendants as the true facts. It was, therefore, perfectly competent for the court to charge the jury as it did. Goff v. Sellers, 215 Ala. 489,111 So. 210; Vinson v. State, 29 Ala. App. 234,194 So. 705; Tidwell v. State, 70 Ala. 33. The accident did not arise out of Greene's employment so as to bring him within the purview of the Workmen's Compensation Law. Code 1940, Tit. 26, § 262 (j); Stevens v. Allamuchy Tp., 36 A.2d 128, 22 N.J. Misc 106; 71 C.J. 722, § 446; Nesbitt v. Twin City Forge  Foundry Co., 145 Minn. 286, 177 N.W. 131, 10 A.L.R. 165; Chattanooga Rapid Transit Co. v. Venable, 105 Tenn. 460, 58 S.W. 861, 51 L.R.A. 886; Erickson v. St. Paul City R. Co., 141 Minn. 166,169 N.W. 532; Hayes v. Ala. By-Prod. Co. 242 Ala. 148,5 So. 2d 624; Sloss-S. S.  I. Co. v. Thomas, 220 Ala. 686, 127 So. 165; Taylor v. Birmingham Elec. Co., 213 Ala. 282, 104 So. 527; Stockham Pipe Fittings Co. v. Williams, 245 Ala. 570,18 So. 2d 93.